Title: To George Washington from Battaile Muse, 19 March 1788
From: Muse, Battaile
To: Washington, George



Honorable Sir,
March 19th 1788

I stand Indebted in acct Current with you at this Time about Seventy pounds on acct of my Collection of rents—I wish it was in my Power To Convey the money as it’s on hand—I shall be down the First of may and Expect with the above Sum I shall be able To Pay £130 altho what is not in hand is Very [un]Certain—if you have not Paid in your Propotion To the Potomack Company—Mr Hartshorne Drawing on me In Favour of Colo. W. Darke To whome the Company is Indebted, the money by direction Shall be Paid at my House the Seventh day of april—it will be uncertain To Find me at Home before that day.
Should you stand in need of money before the first week in may I will be down by the 21st day of april with what Ever sum I may have in my hands—it would be more Convenient for me To Pay the 1st Week in may as I shall then draw money below without the risk of Conveyance.
I have wrote To Messrs Danl & Isaac McPherson To Pay To your order £25 in 15 days after they receive my Letter which will be delivered about the 22d day of this month—also wrote to Mr William Hunter Junr To Pay To your order on demand Ten or Fifteen pounds—Mr Lear Can Call on those Gentlemen with your order when in Town.
I have Visited all your Tenants once many Twice Since Christmas—on wenesday next I Set out again If they do not make

Payment I beleave I shall Execute the Law the First week in april.
I shall be oblige to you To write To me by Post after Mr Lear has seen Messrs McPherson & Hunter with your advice.
I am Very Sorry To see, & hear, that their is So Many People of this state against the Proposed Govourment—still in hopes their will be a Magority In Favour of it. I have the Honor To be Sir your Obedient Humble Servant

Battaile Muse

